11/09/2018 FRI 15:55             FAX 212 356 2439 MN 100 Ch.            2-107                                                           ~002/003
                 Case 1:96-cv-06161-GBD-JCF Document 288 Filed 11/13/18 Page 1 of 2

                Case 1:96-cv-06161-GBD-JCF Document 287 Filed 11/09/18 Page 1 of 2




                                                               THE CITY OF NEW YORK

             ZACltAllY w. CAnn:rt .                           LAWDEPART ENT                                          ,IANICl.1 IJlllNJUllM
             (,'(117101·a,/(ln Co11n,iel                          I00 C:1-11.JRCH STR ET                             l'l1onc: (:Zl2) 35(1-20115
                                                                  NEW YOftK, NY l C007                                   Fn~: (212) ;156-2439
                                                                                                               E•111ail,i~irnbnu@lnw.nyc.gov

                                                             November 9, 2018

       ByECF
       Hon. George B. Daniels, U.S.D..I.                                                                RDERED:
       United States District C()urt
       500 Pearl Street                                                                         ~   I   ~v,_    I   _;   1:1~ J)JqJ_cL ~
       New York, N,Y, 10007                                                                                      . Daniels, U.S.D.J.

                                                                                              Dated:, _ _ _ _ _ _ __
                                                                                                                         NOV 1 3 2018
                              Re:          Uumfb(!rn, y. Thom Jsow 96 Civ. 6161 GBD
                                           City Defendants' Withdrawal of their Motion for Partial
                                           Termination and Request to Respond to Plai11tiffs' O~jt:cti()ns
                                           to the Second and Third SpeciuJ Master Reports

       Dear Judge Daniels:


              I am an Assistant Corporation Counsel assigned to defend lfandberry v. Thompson, the
       above-rc:forenced class action, originally filed in 1996, asse1'tecl against, inter alie1, lhc New York
       City Department of Education ("DOE") and the City of New York (''City") on behalf of its mayoral
       agency, the New York City Department of Correction ("DOC"; collectively "City Defendants").

                I write Lo advise the Court that the Cily Defendants urc withdrawing their motion for partinl
       termination filed on September 28, 2018 (Docket No. 271,272 and 273). Withdrawul ha8 the effect
       of lifting lhc stay (albeit now poslponcd) of the current order of prospective relief entered on March
       31, 2016 (Docket No. 250). Thus that order is fully operative.

               I also request pcl'mission tn respond to plaintiffs 1 o jcctions to Dr. Leone's Second and
       Th.ird Reports (Docket No. 284). and thal the Com1 sel ovcmbcr 30, 2018, us the date for
       submission       or
                       that response. I mokc this request so that tic Court can have the hcncfit of the
       positions of all pm,-ties in regard to phiintiffa' objections.   am asking for three weeks for the
       response because l !illl on vacation during Thanksgiving week and I need the _remaining two weeks
       to fhlly thlnk through the issues. confer with my clients, an prepare 1,hough1t\1l and Etpproprinte
       comments. Plaintiffs consent to this request. This is the first iine that City Defendants have made
       this request. Granting this reqt1cst does 1101 anect any currently scheduled dutes.
11/09/2018 FRI 15:55        FAX 212 356 2439 MN 100 Ch.        2-107
              Case 1:96-cv-06161-GBD-JCF Document 288 Filed 11/13/18 Page 2 of 2                                ~003/003

                  Case 1:96-cv-06161-GBD-JCF Document 287 Filed 11/09/18 Page 2 of 2




                  I thank the Court for its assistance in this matter and r quest that it approve Cily Defendants'
       request.




                                                           2
